—In *665an action to recover damages for personal injuries, etc., the defendant 24 Hour Courier Service, Inc., appeals from an order of the Supreme Court, Kings County (Jones, J.), dated January 20, 2000, which, after a hearing, in effect, denied its motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The evidence adduced at the hearing established that, under the circumstances, the plaintiffs’ process server acted reasonably and with due diligence, and that service was effected in a manner calculated to give the.appellant fair notice (see, CPLR 311 [a] [1]; Fashion Page v Zurich Ins. Co., 50 NY2d 265; Eastman Kodak Co. v Miller & Miller Consulting Actuaries, 195 AD2d 591; Peck v Church, 160 AD2d 854). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.